UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7392


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

WILBERT HERMAN BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      James C. Turk, Senior
District Judge.   (7:06-cr-00098-jct-mfu-2; 7:08-cv-80102-jct-
mfu)


Submitted:     March 22, 2010                  Decided:    April 7, 2010


Before WILKINSON and       DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wilbert Herman Brown, Appellant Pro Se. Ronald Andrew Bassford,
Thomas Jack Bondurant, Jr., Assistant United States Attorneys,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wilbert      Herman        Brown       seeks    to    appeal     the      district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion.          The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The   magistrate     judge       recommended         that    relief         be    denied      and

advised Brown that the failure to file timely objections to this

recommendation could waive appellate review of a district court

order   based     upon    the    recommendation.                 Despite    this       warning,

Brown failed to object to the magistrate judge’s recommendation.

            The    timely        filing        of     specific         objections        to     a

magistrate      judge’s     recommendation            is     necessary           to    preserve

appellate review of the substance of that recommendation when

the     parties     have        been     warned        of        the    consequences          of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                  Brown

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                          Accordingly, we deny

a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented         in   the       materials




                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3